PER CURIAM.
This cause is before us on appeal from the order of the trial court mandating that Appellee Spruell be immediately reinstated to her former position as a high school guidance counselor. Subsequent to that judgment being entered, this court decided the ease of Jamerson v. Spruell, case no. 94-28661 an administrative appeal from the Education Practices .Commission (“EPC”), also involving Appellee. Thereafter, this court ordered Appellee to show cause why the order of the trial court sought to be reviewed herein should not be quashed in view of its conflict with the directions of this court in Jamerson that Appellant be suspended for two years.2 Appellee’s response to the show cause order is that future action by the EPC may result in her receiving credit against the two-year suspension, thus making her eligible for immediate reinstatement.
We must reject this argument as speculative and outside the scope of this appeal. Accordingly, we REVERSE the order below.
BOOTH, JOANOS and BENTON, JJ., concur.

. Opinion filed July 13, 1995, now reported at 658 So.2d 599 (Fla. 1st DCA 1995).


. In Jamerson v. Spruell, 658 So.2d at 600, this court ordered that EPC enter an order consistent with the hearing officer's recommended order that provided a two-year suspension.